On the court’s own motion, the decision of this court handed down on September 25, 1940 [ante, p. 806], is hereby amended to read as follows: On argument and on consent of counsel, order granting injunction pendente lite directing removal of a wall reversed, without costs, and case directed to be placed on the Special Term Calendar for Trials, Kings County, on September 30, 1940. The situation requires a trial before a direction is made as to the subject-matter. We do not pass upon any question of fact or law or the merits thereof, Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.